Case: 13-10201   Date Filed: 03/19/2014   Page: 1 of 2


                                                        [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-10201
                        Non-Argument Calendar
                      ________________________

                 D.C. Docket No. 2:04-cr-14027-KAM-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

IVORY CHARLES BRINSON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (March 19, 2014)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 13-10201      Date Filed: 03/19/2014   Page: 2 of 2


      Ivory Charles Brinson appeals pro se the denial of his motion to reduce his

sentence. Brinson’s motion was based on Amendment 750 to the Sentencing

Guidelines and the Fair Sentencing Act. See 18 U.S.C. § 3582(c)(2). We affirm.

      Brinson’s arguments are foreclosed by our precedent. We have held that

defendants, like Brinson, whose sentences are based on the career offender

guideline, U.S.S.G. § 4B1.1, not on the drug quantity tables, id. § 2D1.1, are

ineligible for a reduction of their sentence under Amendment 750. See United

States v. Lawson, 686 F.3d 1317, 1321 (11th Cir. 2012); United States v. Mills,

613 F.3d 1070, 1074–79 (11th Cir. 2010). Brinson also cannot obtain relief under

the Fair Sentencing Act. The Act “is not a guidelines amendment by the

Sentencing Commission . . . [that can] serve as a basis for a . . . sentence

reduction,” and does not apply to Brinson because he was sentenced before the Act

became effective on August 3, 2010. See United States v. Hippolyte, 712 F.3d

535, 542 (11th Cir.), cert. denied, 134 S. Ct. 181 (2013); United States v. Berry,

701 F.3d 374, 376–78 (11th Cir. 2012). The district court did not err by denying

Brinson’s motion.

      We AFFIRM the denial of Brinson’s motion to reduce his sentence.




                                           2